3:17-cv-00304-JFA   Date Filed 01/31/20   Entry Number 113-3   Page 1 of 12




                        Exhibit 1
    3:17-cv-00304-JFA        Date Filed 01/31/20      Entry Number 113-3        Page 2 of 12




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 ROBERT BERRY, INDIVIDUALLY                      §
 AND ON BEHALF OF ALL OTHERS                     §
 SIMILARLY SITUATED,                             §
                                                 §
                        Plaintiff,               §
                                                 §
 VS.                                             §       Civil Action No. 3:17-cv-00304-JFA
                                                 §
 WELLS FARGO & COMPANY, WELLS                    §
 FARGO CLEARING SERVICES, LLC,                   §
 and WELLS FARGO ADVISORS                        §
 FINANCIAL NETWORK, LLC, and                     §
 DOES 1 thru 50,                                 §
                                                 §
                        Defendants.              §

                    ORDER PRELIMINARILY APPROVING
       SETTLEMENT CLASS AND SETTLEMENT AND PROVIDING FOR NOTICE

        This class action involves claims for alleged violations of the Employee Retirement Income

Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq. (“ERISA”), related to the Wells Fargo

Advisors Performance Award Contribution and Deferral Plan (the “Deferral Plan”). The Court

certified the class pursuant to Federal Rules of Civil Procedure 23(a) and (b)(1) on October 10,

2018, and appointed Robert Berry as Class representative and his counsel as Class counsel. (ECF

Nos. 85 & 86.)

        Class Representative Robert Berry (“Class Representative”), on behalf of himself and the

Settlement Class (collectively, “Plaintiffs”), and Defendants Wells Fargo & Company, Wells

Fargo Clearing Services LLC, and Wells Fargo Financial Advisors Financial Network, LLC

(“Defendants,” and collectively with Plaintiffs, the “Settling Parties”), have agreed to settle all

claims asserted against Defendants in this Class Action with prejudice (the “Settlement”) on the

terms and conditions in the Settlement Agreement, dated January 31, 2020 (the “Settlement
    3:17-cv-00304-JFA        Date Filed 01/31/20      Entry Number 113-3         Page 3 of 12




Agreement”), subject to approval of this Court. To the extent not otherwise defined herein, all

capitalized terms shall have the meanings attributed to them in the Settlement Agreement.

       Neither the Settlement Agreement, nor this preliminary approval order, nor the fact of a

settlement are an admission or concession by Defendants and/or any Released Party of any liability

or wrongdoing.

       Plaintiff filed a motion for preliminary approval of settlement on January 31, 2020, and

requested that the Court, under Rule 23 of the Federal Rules of Civil Procedure, enter an order

preliminarily approving the Settlement and authorizing notice to Settlement Class Members.

       NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS

FOLLOWS:

       1.      Settlement Class: The Court finds for settlement purposes only that the Federal

Rule of Civil Procedure Rule 23 factors are present and that preliminary certification of the

proposed Settlement Class, as defined and set forth below, is appropriate under Fed. R. Civ. P.

Rule 23(a) and Rule 23(b)(1). The “Settlement Class” is defined as:

               All persons who participated in the Wells Fargo Advisors
               Performance Award Contribution and Deferral Plan (the “Deferral
               Plan”) between February 1, 2011, and the Settlement Agreement
               Execution Date, who earned deferred compensation under the
               Deferral Plan, were denied compensation under the Deferral Plan’s
               Forfeiture Clause (§ 5.05), and have not as of the Settlement
               Agreement Execution Date released, in writing, their right to
               recover unpaid deferred compensation under the Deferral Plan.

Specifically, the Court preliminarily finds for settlement purposes only that the Settlement Class

described above satisfies the following factors of Fed. R. Civ. P. 23(a) and 23(b)(1):

       (a)     Numerosity: In this case, the Settlement Class consists of over one thousand
               individuals. Thus, the Rule 23(a)(1) numerosity requirement has been met
               with respect to the Settlement Class.
    3:17-cv-00304-JFA        Date Filed 01/31/20      Entry Number 113-3         Page 4 of 12




       (b)     Commonality: Plaintiff’s claims are common in that they allege a common
               course of conduct affecting each Class Member.

       (c)     Typicality: Plaintiff’s claims arise from the same course of conduct and
               share the substantially same legal theory, as do the claims of the members
               of the Settlement Class. Further, Plaintiff will advance the interests of all
               Class Members. Plaintiff pleaded various causes of action stemming from
               a common course of conduct. Plaintiff’s claims are typical of those of the
               Settlement Class, and the Settlement Class satisfies Rule 23(a)(3).

       (d)     Adequacy: Plaintiff’s claims are representative of the claims of the
               Settlement Class in its entirety. As such, even though the claims may not
               be identical in amount to every claim of every Settlement Class Member,
               Plaintiff can adequately represent the entire Settlement Class.

               The adequacy factor also considers Class Counsel. In this case, Class
               Counsel regularly engage in complex litigation similar to the present case
               and have dedicated substantial resources to the prosecution of this matter.
               The adequacy requirement is satisfied for the Settlement Class.

A class is certified under Rule 23(b)(1)(A) in that separate actions “would create a risk of

inconsistent or varying adjudications . . . that would establish incompatible standards of conduct”

for the defendant and under 23(b)(1)(B) in that separate actions would create a risk that individual

actions would be “dispositive of the interests of other members not parties to the individual” suits

or “would substantially impair or impede their ability to protect their interests.” FED. R. CIV. P.

23(b)(1)(A) & (B). Thus, the Court preliminarily approves the Settlement Class.

       2.      Preliminary Approval of the Settlement: The Court preliminarily approves the

Settlement, as embodied in the Settlement Agreement, as being fair, reasonable, and adequate to

the Settlement Class, subject to further consideration at the Final Approval Hearing described

below. The Court finds that (a) the proposed Settlement resulted from extensive arms’-length

negotiations with the assistance of an experienced mediator; (b) the Settlement Agreement was

executed only after Class Counsel had conducted appropriate investigation and discovery of the

strengths and weaknesses of Plaintiffs’ claims; (c) Class Counsel have concluded that the proposed
    3:17-cv-00304-JFA        Date Filed 01/31/20       Entry Number 113-3        Page 5 of 12




Settlement is fair, reasonable, and adequate; and (d) the proposed Settlement is sufficiently fair,

reasonable, and adequate to warrant sending notice of the proposed Settlement to the Settlement

Class. After considering the essential terms of the Settlement Agreement, the Court finds that

those whose claims would be settled, compromise, dismissed, or released under the Settlement

should be given notice and an opportunity to be heard regarding final approval of the Settlement

and other matters.

       3.      Use of Order: This Order is not admissible as evidence for any purpose against

Defendants in any pending or future litigation. This Order shall not be construed or used as an

admission, concession, or declaration by or against Defendants of any finding of fiduciary status,

fault, wrongdoing, breach, or liability. This Order shall not be construed or used as an admission,

concession, or declaration by or against Class Representative or the Settlement Class that their

claims lack merit, or that the relief requested in the Class Action is inappropriate, improper, or

unavailable. This Order shall not be construed or used as an admission, concession, declaration, or

waiver by any Party of any arguments, defenses, or claims he, she, or it may have, in the event that

the Settlement Agreement Terminates. The Settlement Agreement and any related proceedings are

for settlement purposes only.

       4.      Final Approval Hearing: The Court will hold a settlement hearing (“Final

Approval Hearing”) on ____________, 2020, at 10:00 a.m. in Courtroom __ of the United States

District Court for the District of South Carolina, Columbia Division, 901 Richland St, Columbia,

SC 29201. The Court may adjourn the Final Approval Hearing without further notice to the

Settlement Class, and may approve the proposed Settlement with such modifications as the Settling

Parties may agree to, if appropriate, without further notice to the Settlement Class.
    3:17-cv-00304-JFA         Date Filed 01/31/20      Entry Number 113-3         Page 6 of 12




       5.      Class Notice: The Court (a) approves, as to form and content, the Settlement

Notice; and (b) finds that the mailing and distribution of a Settlement Notice for the proposed

Settlement, substantially in the form as that attached as Exhibit 2 to the Settlement Agreement and

the publication of the Settlement Notice in the manner and form stated in paragraph 5 of this Order

(i) is appropriate under the circumstances; (ii) constitutes notice that is reasonably calculated,

under the circumstances, to apprise Class Members of the pendency of the Class Action, of the

effect of the proposed Settlement, of their right to object to the Settlement, and of their right to

appear at the Final Approval Hearing; (iii) constitutes due, adequate, and sufficient notice to all

persons and entities entitled to receive notice of the proposed Settlement; and (iv) satisfies the

requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution

(including the Due Process Clause), and all other applicable law and rules. The date and time of

the Final Approval Hearing shall be included in the Settlement Notice before it is mailed and

published.

       6.      CAFA Notice: As provided in the Settlement Agreement, Defendants are required

to serve the notice required under the Class Action Fairness Act, 28 U.S.C. § 1715 et seq.

(“CAFA”) substantially in the form as that attached as Exhibit 4 to the Settlement Agreement, no

later than ten (10) calendar days following the filing of the Settlement Agreement with the Court.

Defendants shall be solely responsible for the costs of the CAFA notice and administering the

CAFA notice. At least seven (7) calendar days before the Final Approval Hearing, Defendants

shall cause to be served on Class Counsel and filed with the Court proof, by affidavit or declaration,

of compliance with CAFA § 1715(b).
    3:17-cv-00304-JFA        Date Filed 01/31/20       Entry Number 113-3         Page 7 of 12




       7.      Retention of Settlement Administrator and Manner of Giving Notice: The

Settling Parties are authorized to retain a settlement administrator (the “Settlement Administrator”)

to supervise and administer the notice procedure for the proposed Settlement and to process Claims

for the proceeds of the Settlement. Notice of the Settlement and the Final Approval Hearing shall

be given as follows:

               (a)     within ten (10) business days of the date of entry of this Order, Defendants

shall provide or cause to be provided to the Settlement Administrator in electronic format (at no

cost to the Settlement Fund, Class Counsel, or the Settlement Administrator) a list (consisting of

names and addresses) of all Class Members;

               (b)     not later than thirty (30) business days after the date of entry of this Order

(the “Notice Date”), the Settlement Administrator shall cause a copy of the Settlement Notice

(“Settlement Notice”), substantially in the form as that attached as Exhibit 2 to the Settlement

Agreement, to be mailed by first-class mail to potential Settlement Class Members at the addresses

listed in Defendants’ records or who may otherwise be identified through commercially reasonable

efforts; and

               (c)     contemporaneously with the mailing of the Settlement Notice, the

Settlement Administrator shall cause a copy of the Settlement Notice to be posted on a website to

be developed for the Settlement, from which copies of the Settlement Notice can be downloaded.

       8.      Motion and Briefs in Support of Final Approval of the Settlement: The Motion

and Briefs and other documents in support of final approval of the Settlement shall be filed by

____________, 2020 [45 calendar days before the Final Approval Hearing].

       9.      Objections to Settlement: Any Class Member who wishes to object to the

Settlement, the proposed award of attorneys’ fees and expenses, or the request for a Case
    3:17-cv-00304-JFA        Date Filed 01/31/20      Entry Number 113-3        Page 8 of 12




Contribution Award for the Class Representative must file with the Court and serve on Class

Counsel and Defense Counsel a statement of his, her, or its Objection(s), specifying the reason(s),

if any, for each such Objection made, including any legal support or evidence that the objector

wishes to bring to the Court’s attention or introduce in support of the Objection(s). The addresses

for filing Objections with the Court and serving objections on counsel are as follows:

        For filing:

        Clerk of the Court
        United States District Court
        District of South Carolina
        Matthew J. Perry, Jr. Courthouse
        901 Richland Street
        Columbia, SC 29201
        RE: Berry v. Wells Fargo & Co., Civil Action No. 3:17-cv-00304-JFA


        To Class Counsel:

        Thomas R. Ajamie                                William H. Narwold
        David S. Siegel                                 Mathew P. Jasinski
        John S. “Jack” Edwards, Jr.                     MOTLEY RICE LLC
        AJAMIE LLP                                      One Corporate Center
        Pennzoil Place - South Tower                    20 Church Street, 17th Floor
        711 Louisiana, Suite 2150                       Hartford, CT 06103
        Houston, TX 77002                               bnarwold@motleyrice.com
        tajamie@ajamie.com                              mjasinski@motleyrice.com
        dsiegel@ajamie.com
        jedwards@ajamie.com                             William S. Norton
                                                        Erin C. Williams
        Robert Izard                                    MOTLEY RICE LLC
        Mark P. Kindall                                 28 Bridgeside Boulevard
        Douglas P. Needham                              Mount Pleasant, SC 29464
        IZARD, KINDALL & RAABE LLP                      bnorton@motleyrice.com
        29 South Main Street, Suite 305                 ecwilliams@motleyrice.com
        West Hartford, CT 06107
        rizard@ikrlaw.com
        mkindall@ikrlaw.com
        dneedham@ikrlaw.com
    3:17-cv-00304-JFA       Date Filed 01/31/20      Entry Number 113-3       Page 9 of 12




        To Defendants’ Counsel:

        Amanda A. Sonneborn                            Adam N. Yount
        Samuel Schwartz-Fenwick                        Robert Y. Knowlton
        Megan E. Troy                                  Pierce T. MacLennan
        SEYFARTH SHAW LLP                              HAYNSWORTH SINKLER BOYD,
        233 S. Wacker Drive, Suite 8000                P.A.
        Chicago, IL 60606                              134 Meeting Street, Third Floor
        asonneborn@seyfarth.com                        P.O. Box 340
        sschwartz-fenwick@seyfarth.com                 Charleston, SC 29402-0340
        mtroy@seyfarth.com                             ayount@hsblawfirm.com
                                                       bknowlton@hsblawfirm.com
        Frederick T. Smith                             pmaclennan@hsblawfirm.com
        SEYFARTH SHAW LLP
        1075 Peachtree Street N.E., Suite 2500
        Atlanta, GA 30309
        fsmith@seyfarth.com


       10.    Any objector or his, her, or its counsel (if any and retained at the objector’s

expense) must file the Objection and supporting materials with the Court by ________, 2020 [30

calendar days before the Final Approval Hearing], and any objector must serve copies of the

Objection (together with any supporting materials) on counsel listed above so that such Objection

is received by _________, 2020 [30 calendar days before the Final Approval Hearing]. Service on

counsel may be accomplished by email, but service on the Court must be made by electronic case

filing (ECF) or first-class mail. Objectors who desire to present evidence at the Final Approval

Hearing must include in their written objection or notice of appearance the identity of any

witnesses they may call to testify and any exhibits they intend to introduce into evidence at the

hearing. Any objector who does not timely submit a written Objection complying with the terms

of this paragraph shall be deemed to have waived, and shall be foreclosed from raising, any

objection.
   3:17-cv-00304-JFA        Date Filed 01/31/20      Entry Number 113-3         Page 10 of 12




       11.     Class Counsel and Defendants’ Counsel and shall promptly furnish each other with

copies of any Objections to the Settlement they receive.

       12.     Any responses to Objections shall be filed with Court and served on opposing

counsel by __________, 2020 [7 calendar days before the Final Approval Hearing]. There shall

be no reply briefs.

       13.     Any additional briefs the Parties may wish to file in support of the Settlement shall

be filed by _________, 2020 [7 calendar days before the Final Approval Hearing].

       14.     Motion for Attorneys’ Fees and Costs and Case Contribution Award: Any

Motion by Class Counsel for attorney’s fees, litigation costs, and a Case Contribution Award to

the Class Representative shall be filed by ________, 2020 [35 calendar days before the Final

Approval Hearing].

       15.     Objections to Any Motion for Attorneys’ Fees and Costs and Case

Contribution Award: Any objections to any Motion for Attorneys’ Fees and Costs and Case

Contribution Award shall be filed and served in accordance with paragraphs 9–10 above.

       16.     Supporting Papers: Class Counsel shall file and serve the opening papers in

support of the proposed Settlement, the proposed Plan of Allocation, Class Counsel’s Motion for

an award of attorneys’ fees and reimbursement of expenses, and Class Counsel’s application for

a Case Contribution Award by ______, 2020 [45 calendar days before the Final Approval

Hearing]; and responses, if any, shall be filed and served by ______, 2020 [7 calendar days before

the Final Approval Hearing].

       17.     Appearance at Final Approval Hearing: Any objector who files and serves a

timely, written Objection in accordance with paragraphs 9–10 or 15 above may also appear at the
   3:17-cv-00304-JFA         Date Filed 01/31/20        Entry Number 113-3         Page 11 of 12




Final Approval Hearing either in person or through counsel retained at the objector’s expense.

Objectors or their attorneys intending to appear at the Final Approval Hearing must file a notice

of intention to appear (and, if applicable, the name, address, and telephone number of the objector’s

attorney) with the Court by __________, 2020 [30 calendar days before the Final Approval

Hearing]. Any objector who does not timely submit a notice of intention to appear in accordance

with this paragraph shall not be permitted to appear at the Final Approval Hearing, except for good

cause shown.

        18.     Stay and Temporary Injunction: Until otherwise ordered by the Court, the Court

stays all proceedings in the Class Action other than proceedings necessary to carry out or enforce

the terms of the Settlement Agreement.

        19.     Settlement Administration Fees and Expenses: All reasonable costs incurred in

identifying Class Members, notifying them of the Settlement, and administering the Settlement

shall be paid as stated in the Settlement Agreement without further order of the Court.

        20.     Termination of Settlement: This Order will become null and void, ab initio, and

will be without prejudice to the rights of the Parties, all of whom will be restored to their respective

positions existing immediately before this Court entered this Order, if the Settlement Agreement

is disapproved by the Court or fails to become effective for any reason whatsoever; or this

Order or the Final Approval Order is reversed or modified on appeal, and the Parties do not

mutually agree to any such modifications. If the Settlement Agreement is terminated, deemed

null and void, or has no further force or effect, the Class Action and the Released Claims

asserted by Class Representative shall for all purposes revert to their status as though the Parties

never executed the Settlement Agreement and the statute of limitations will be deemed to have
    3:17-cv-00304-JFA      Date Filed 01/31/20     Entry Number 113-3        Page 12 of 12




been tolled reverting the Parties back to the status of the litigation prior to execution of the

Settlement Agreement.

         21.   Jurisdiction: The Court retains jurisdiction for purposes of implementing the

Settlement, and reserves the power to enter additional orders to effectuate the fair and orderly

administration and consummation of the Settlement, and to resolve any and all disputes arising

thereunder.



IT IS SO ORDERED

                       , 2020
Columbia, South Carolina                         Joseph F. Anderson, Jr.
                                                 United States District Court Judge




61530121v.2
